Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-9, 12-16, 19, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mang (U.S. 5,138,022) in view of Lytton (U.S. 2,976,266).
	Mang teaches copolyesters of 3,4’-biphenyldicarboxylic acid (3,4’-BB) and optionally an amount of 4,4’-biphenylicarboxylic acid (4,4’-BB) (Abstract, Column 2 lines 20-35) which use diols such as ethylene glycol (EG), neopentyl glycol (NPG) or cyclohexanedimethanol (CHDM) or mixtures thereof among others. (Column 4 lines 15-30 and Column 3 lines 25-30 “…at least one diol…”)  Diesters of the acids (dimethyl) are taught in Column 3 lines 65-67 and exemplified throughout the examples.  The exemplified copolyesters use CHDM along with EG and other glycols. 
	Mang does not exemplify a copolyester that is made from a mixture of the diols suggested by Mang; only single diols are exemplified.
	Mang is drawn to developing copolyesters based on the biphenyldicarboxylic acid to lower the Tm (melting point) (Column 1 lines 30-40) and suggests the high melting point of 4,4’-biphenyldicarboxylic acid copolyesters is due to the high crystallinity. (Column 2 lines 20-35 along with Column 1 lines 30-40).  Mang is drawn to making copolyesters of 4,4’-BB and optionally 3,4’-BB which are amorphous or at least semi-crystalline. (Column 2 lines 25-35; Column 9 lines 14-30).  This lowering of crystallinity is accomplished by using some 4,4’-BB in the copolyester along with the 3,4’-BB.  Note that one of ordinary skill in the art is reasonably suggested the 3,4’ and 4,4’ in the first sentence Column 2 lines 20-35 must be reversed because the subsequent portions refer to 4,4’ being the residue that surprisingly causes a decrease in 
	Lytton, working in the field of copolyesters of biphenyldicarboxylic acid, teaches the polyesters of biphenyldicarboxylic acid and glycols such as EG or butanediol, which Mang exemplifies, are extensively crystalline and branched diols such as neopentyl glycol are used to break up the crystallinity (“subsequent linear orientation of the polymer chains”).  (Column 2 lines 65 – Column 20).
	Therefore, Mang and Lytton both teach ways in which to lower the crystallinity of copolyesters of biphenyldicarboxylic acid by changing different portions of the polymer chain structure.  There is nothing to suggest these different techniques, using 3,4’-BB or using a NPG, are mutually exclusive.  In other words, the use of 3,4’-BB does not preclude the use of NPG in making copolyesters and vice versa.
	Example 11 of Mang already exemplifies the copolyester of 3,4’-BB, 4,4’-BB and CHDM but is reasonably suggested to be too crystalline as it is taught as white, opaque solid.  As discussed above, the opaqueness and white color suggests high crystallinity.
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Mang by using a mixture of diols which include NPG for the advantage of using a diol that breaks up the crystallinity of the resulting copolyester as taught by Lytton.  One of ordinary skill in the art would have been motivated to choose the 4,4’-BB/3,4’-BB and CHDM copolyester of Example 11 in particular to modify because one of ordinary skill in the art is reasonably suggest the resulting copolyester using 3,4’-BB substitution alone is still too crystalline and the technique of Mang to reduce the crystallinity 
	A skilled artisan would have a reasonable expectation of success in the above modification because Mang teaches NPG is a suitable diol to be used practicing of Mang along with other diols. 
	One of ordinary skill in the art would have been motivated to use NPG in amount that would give approximately 25-75 mol % of NPG in the resulting copolyester / 75-25 mol % CHDM because this is the amount exemplified by Lytton in Runs 2-4 that give flexible and drawbable copolyesters in line with what Lytton desired from the copolyesters and as such, from the crystallinity with respect to the inclusion of the NPG.
	The above reads over the diol component of Claim 1 as NPG is a C5 alkylene diol (first diol) and CHDM is a C6 alicyclic diol and both 3,4’-BB and 4,4’-BB are taught by Mang.  
	Regarding Claim 2, Mang does not require that any 4,4’-BB be used. See Abstract which list 4,4’ as optional and Column 2 lines 60-70 wherein X = 1.0 (X= 3,4’-BB).  As above, as one of ordinary skill in the art knows how to reduce crystallinity using an alternative method of mixtures of NPG with another diol, one of ordinary skill in the art would have found it obvious at the time the invention was filed to practice Mang and Lytton as discussed above using 100% 3,4’-BB because of the knowledge of this alternative method of achieving a similar lowering of crystallinity.  This reads over the copolyester of Claim 2 which consists essentially of 3,4’-BB.
	Regarding Claim 3, the further diol is optional and the range of up to 5 mol% includes 0 wt% even if the optionality was removed and therefore, Mang and Lytton read over Claim 3.
	Regarding Claim 4, 75-25 mol% CHDM and 25-75 mol % NPG the ranges of Claim 4.  
	Regarding Claim 5, as with Claim 2, the 100% 3,4’diacid component reads over Claim 5.

	Regarding Claim 7, the inherent viscosities of the copolyesters of Mang in Table 1 are from 0.64 dL/g to 1.89 dL/g and, therefore, one of ordinary skill in the art would have been motivated to produce the CHDM/NPG copolyester of Mang and Lytton to have inherent viscosities in this range because Mang exemplifies them as useful.  This reads over the range of Claim 7.
	Regarding Claims 8, and the amorphous nature of Claims 2 and 5 and the Tg requirements of Claims 12, 19 and 31, and the combination of Claim 13, these claims concern the amorphous or semi-crystalline nature of the claimed copolyesters along with a glass transition temperature (Tg) for the amorphous and melt temperature (Tm) for semi-crystalline.  The Tg of Table 1 of Mang is from 104 oC to 127 oC and, therefore, one of ordinary skill in the art would have been motivated to arrive at suggest Tg when practicing the CHDM/NPG copolyester of Mang and Lytton.  As above amorphous and semi-crystalline copolyesters are desired when practicing Mang and Lytton and these read over such limitations of Claims 2, 5, 12, 19 and 31.  As previously stated 3,4-BB and 4,4’-BB along with CHDM and NPG in an amorphous (or even semi-crystalline) state are already suggested by Mang in view of Lytton and this renders obvious any combination of these copolyesters with Tgs and amorphous character as recited by the above claims.
	Regarding Claim 9, Neither Mang nor Lytton teach the zero-shear viscosity as recited by Claim 9.  Applicant’s as-filed specification discloses that any embodiment of the method (¶[0080] as-filed specification) can produce copolyesters with zero-shear viscosities that meet the ranges of Claim 9.  This method is simply have the recited diols/diacids.  The motivated 

Regarding Claim 12, as above one of the motivated copolyesters is the 3,4’-BB/CHDM/NPG which reads over the 3,4-BB(NPG-co-CHDM) of Claim 12.
	Regarding Claims 14-15, and 32, Mang is drawn to shaped articles of all the categories listed in Claims 14-15, see Mang Claims 15-19.
	Regarding Claims 16 and 19, See Claims 1 and 4 above.  The method steps of Claim 16 are taught in Column 3 lines 40-65 along with titanium catalysts and the remaining amounts and compounds are rejected for the same reasons as in Claims 1 and 4 above.  This reads over Claims 16 and 19.
	Regarding Claims 28, 29, and 30, these claims are rejected for the same reasons as in Claims 1, 2, 5, 8, 12, 16 and 14-15 as the language of these claims contains comprising. The consisting essentially of language of Claims 28/29 is considered comprising as Applicant has provided no arguments to the basic and novel characteristics of the claimed invention for this scope.  The Tg requirements are addressed by the above rejection of Claims 8.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1, 3-4, 8, 10, 12, 14, 19, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8, 9, 16, 17, 19, 20, 23 of copending Application No. 16/061280. Although the claims at issue are not identical, they are not patentably distinct from each other because combinations of claimed subject matter of 16/061280 read over the above instant claims.  Claims 1 and 2 along with Claim 8/23 and the amorphous nature of Claim 6 together of 16/061280 read over instant claims 1-5 in an apparent manner.  See motivation statement below.  With respect to Claim 3, the further diol is optional and the range of up to 5 mol% includes 0 wt% even if the optionality was removed.  Claims 1 and 6 of 16/061280 reads over Claim 4 variant (a) or (b) at least in an apparent manner.  Claim 8 is reads over by the combination of Claims 1, 2, 6 and 9 of 16/061280.  Claim 10 is read over by Claims 1 and 2 of 16/061280.  Claim 12 is reads over by the combinations of Claims 1, 2 and 8 as the residue of NPG and the 3,4’ carboxylate is present in light of the comprising language.  Claims 16 and 17 along with 19 and 20 of 16/061280 read over instant Claims 16 and 19 because while they do not positively recite NPG or CHDM as the diols, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice 16/061280 with NPG and CHDM as the diols as they are specifically recited in combination and amounts in Claims 8 and 23.  Otherwise, these are method claims use the same methods steps as instant Claims 16 and 19.  Claim 28 and 13 are rejected as a combination of Claims 1, 2 and 8 of 16/061280.  The glass transition temperature of instant claims 8, 13, 19, and 31 is Claim taught by Claim 6 and 9 of 16/061280. Claim 29 is rejected as combination of Claims 16 and 17 of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Relevant Cited Prior Art
The prior art made of record and not relied upon at this time is considered pertinent to applicant's disclosure.  Brandenburger (U.S. 20050227100) is cited as teaching symmetrical glycols like neopentyl glycol (NPG) are used it increase the glass transition temperature of polyesters (¶[0025]) which is what Applicant has discovered in their use of NPG. (See ¶[0109] of as-filed specification.
In general as a §103 rejection is made in this action, If Applicant intends to argue there is criticality which gives an unexpected result to the compositions in light of the teachings of the prior art, Applicant is reminded such arguments to unexpected results can only be properly considered when all the factors in MPEP §716.02 are properly taken into account.  Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant’s showing of allegedly unexpected results must satisfy ALL of these requirements.  Additionally, MPEP §716.01(b) states a “nexus” between the claimed invention and the evidence of secondary considerations, such as unexpected results, must be present.  The burden rests with Applicant to establish results are unexpected and significant. (MPEP §716.02(b)).


Response to Arguments
Applicant’s remarks and claim amendments filed May 19, 2021 have been fully considered but are not sufficient to overcome all rejections of record.  Claim objections and §112(b) rejections have been overcome due to claim amendments and are withdrawn.  Rejections based on Morris and Lytton under §102 are withdrawn as either not teaching neopentyl glycol (NPG) or not teach cyclohexanedimethanol (CHDM).  Said rejections are withdrawn.  The non-statutory double patenting rejection over U.S. 10,767,065 is withdrawn as the claims in that patent are drawn to CHDM and ethylene glycol mixtures.  
Rejections over Mang in view of Lytton have been updated to reflect Applicant’s numerous claim amendments and also the non-statutory double patenting rejections of 16/061280.  The modification of these rejections has been necessitated by Applicant’s amendment.  Both these rejections are based on a combination of CHDM and NPG used in the diol component to make bibenzoate copolyesters taught by both Mang / Lytton and claimed by 16/061280.  The Tg limitations previously used along with the amorphous nature of these claims was previously addressed in Claims 8, 10-11 and now these new limitations in Claims 2, 5, 12, 19 and 31 are address in the same section.  New shaped article Claim 31 is addressed with other shaped article Claims 14-15.
Applicant’s remarks to Mang and Lytton have been fully considered but are not persuasive.  Applicant argues that Mang cannot modified with Lytton using the motivation provided because it would break Lytton.  This argument is not persuasive.  Lytton’s motivation concerns using branched glycols (NPG for instance) to break up crystallinity.  The teaching is specific to breaking up crystallinity and is not predicated on anything else concerning the polyesters of Lytton.  Additionally, Mang is the reference being modified not Lytton.  Therefore, one cannot “break” Lytton because one of ordinary skill in the art is practicing Mang using 
Applicant’s arguments regarding unexpected results have been fully considered but are not persuasive.  As previously stated, to make such an argument in an attempt to overcome the §103 rejection of record, one must argue how the closest prior art fairly compares to what demonstration by Applicant.  Applicant appears to believe that Lytton is the closets prior art while the Office takes the position it is Mang due to the use of CHDM in making the bibenzoate copolyesters and Mang’s teaching of amorphous copolyester along with Tg’s that overlap the ranges recited by Applicant.  Therefore, the arguments do not address the fairly comparing portion of the above requirements.  The claims are not considered commensurate in scope for the express reason that claims encompass any ratios of CHDM and NPG while the data provided only gives one or two molar ratio examples.  It is unclear how one of ordinary skill in the art would be able to extrapolate the results to ensure the unexpected result taught by Applicant was achieved for molar ratios significantly outside the demonstrated values.  Finally, the results do not appear to be truly unexpected because of the teachings of Brandenburger (U.S. 20050227100) as teaching symmetrical glycols like neopentyl glycol (NPG) are used it increase the glass transition temperature of polyesters (¶[0025]) which is what Applicant has discovered in their use of NPG. (See ¶[0109] of as-filed specification.  This reference was specifically made of record in the previous action and its relevance to this exact unexpected results argument was 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/Primary Examiner, Art Unit 1766